Citation Nr: 1446357	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-10 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a cervical spine condition.

2.  Entitlement to service connection for a cervical spine condition.

3.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a bilateral arm condition.

4.  Entitlement to service connection for a bilateral arm condition, to include as secondary to a cervical spine condition.

5.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right knee condition.

6.  Entitlement to service connection for a right knee condition.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to June 1990 and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied all three issues on appeal due to failure to submit new and material evidence.

The Veteran's service connection claims for a cervical spine condition and a right knee condition were originally denied in a July 1991 rating decision.  The Veteran's service connection claim for a bilateral arm condition was originally denied in a March 2005 rating decision.  The March 2005 rating decision also denied the Veteran's service connection claims for a cervical spine condition and a right knee condition due to failure to submit new and material evidence.  This March 2005 rating decision was not appealed, and thus became final.

The Veteran testified before the undersigned Veterans Law Judge at an August 2013 Travel Board hearing.  A transcript of the hearing is associated with the claims file.

The Board notes that at his August 2013 hearing, the Veteran stated that he only had a left shoulder, or left arm condition.  However, the Board has kept the issue as a bilateral arm condition to ensure that no potentially claimed disability is missed upon remand and VA examination.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.

The issues of entitlement to service connection for a cervical spine condition, bilateral arm condition, and right knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The March 2005 rating decision denying entitlement to service connection for a cervical spine condition, bilateral arm condition, and right knee condition is final.

2.  Evidence received after the March 2005 final decision, with respect to each issue on appeal, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for a cervical spine condition.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has been received to reopen the claim for service connection for a bilateral arm condition.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  New and material evidence has been received to reopen the claim for service connection for a right knee condition.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013). 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The March 2005 rating decision denied entitlement to service connection for a cervical spine condition and a right knee condition because the Veteran had not submitted new and material evidence.  This decision was not appealed by the Veteran and as a result became final.
Previously, the Veteran's service connection claims for a cervical spine condition and right knee condition had been denied in a July 1991 rating decision because the evidence did not support a finding that the Veteran had a current cervical spine disability or right knee disability that was related to service.  Therefore, an unestablished fact necessary to substantiate these claims is competent evidence of a current disability or link between the Veteran's current conditions and his active duty service.

The Veteran's service connection claim for a bilateral arm condition was originally denied in the March 2005 rating decision because the evidence did not support a finding that the Veteran had a current bilateral arm disability that was related to service.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of a current disability or link between the Veteran's current bilateral arm condition and his active duty service.

The Veteran has provided private medical opinions stating the Veteran has all three claimed conditions and linking the Veteran's current conditions to service.  This evidence suggests a possible link between the Veteran's claimed cervical spine condition, bilateral arm condition, and right knee condition, and his active duty service, and as a result qualifies as new and material evidence sufficient to reopen the claims.

The Board finds that new and material evidence has been submitted with respect to all three of the Veteran's service connection claims on appeal.



ORDER

The previously denied claim of entitlement to service connection for a cervical spine condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

The previously denied claim of entitlement to service connection for a bilateral arm condition, to include as secondary to a cervical spine condition, is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

The previously denied claim of entitlement to service connection for a right knee condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

Although the Board is sympathetic to the Veteran's claims, after carefully considering the matter, the Board finds that they must be remanded for further evidentiary development.  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2012); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that service treatment records document potentially relevant treatment for and complaints of all three claimed conditions.  As a result, the Board finds that a VA examination for each claimed condition is warranted in order to provide specific diagnoses of each claimed condition and determine the nature and etiology of each diagnosed disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).   

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claims being remanded.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Take appropriate steps to ensure that all service treatment records have been associated with the file.  The record contains emails dated May 2010 and June 2010 about potentially additional service treatment records for the Veteran's second period of service.  Properly document the attempts to obtain any additional service treatment records in the file.

3.  Schedule the Veteran for a VA cervical spine examination with an examiner of appropriate expertise.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide a medical opinion on the etiology of the any diagnosed cervical spine disability.
Based on a review of the record, the examiner should:

a)  If possible, provide a current diagnosis as to any current cervical spine disability.
b)  As to any cervical spine disability identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's period of active service.  Specifically address any relevant service treatment records or other potentially relevant medical or lay evidence.  

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

4.  Schedule the Veteran for a VA bilateral arm/shoulder examination with an examiner of appropriate expertise.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide a medical opinion on the etiology of any current bilateral arm disability.  Based on a review of the record, the examiner should:

a)  If possible, provide a current diagnosis as to any current bilateral arm disability.
b)  As to any bilateral arm disability identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's period of active service.  Specifically address any relevant service treatment records or other potentially relevant medical or lay evidence.  

c)  As to any bilateral arm disability identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability was caused by, or is aggravated by the Veteran's claimed cervical spine condition.  

If any service-connected disability or the Veteran's claimed cervical spine condition aggravates (i.e., permanently worsens) a bilateral arm disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

5.  Schedule the Veteran for a VA right knee examination with an examiner of appropriate expertise.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide a medical opinion on the etiology of any current right knee disability.  Based on a review of the record, the examiner should:

a)  If possible, provide a current diagnosis as to any current right knee disability.

b)  As to any right knee disability identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's period of active service.  Specifically address any relevant service treatment records or other potentially relevant medical or lay evidence.  

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

6.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


